ICJ_118_ApplicationGenocideConvention_HRV_SRB_2009-01-20_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
    OF THE CRIME OF GENOCIDE
             (CROATIA v. SERBIA)


          ORDER OF 20 JANUARY 2009




               2009
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRE
          u VENTION ET LA RE
                           u PRESSION
       DU CRIME DE GEu NOCIDE
             (CROATIE c. SERBIE)


       ORDONNANCE DU 20 JANVIER 2009

                          Official citation :
   Application of the Convention on the Prevention and Punishment
            of the Crime of Genocide (Croatia v. Serbia),
        Order of 20 January 2009, I.C.J. Reports 2009, p. 54




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
              du crime de génocide (Croatie c. Serbie),
      ordonnance du 20 janvier 2009, C.I.J. Recueil 2009, p. 54




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071056-5
                                             No de vente :   947

                                     20 JANUARY 2009

                                         ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
               (CROATIA v. SERBIA)




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
               (CROATIE c. SERBIE)




                                      20 JANVIER 2009

                                      ORDONNANCE

               54




                              INTERNATIONAL COURT OF JUSTICE

   2009                                       YEAR 2009
20 January
General List
 No. 118                                    20 January 2009


                     APPLICATION OF THE CONVENTION
                   ON THE PREVENTION AND PUNISHMENT
                       OF THE CRIME OF GENOCIDE
                                         (CROATIA v. SERBIA)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
                         RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
                         TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA ;
                         Registrar COUVREUR.


                   The International Court of Justice,
                   Composed as above,
                   After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 31, 44 and 79 of the Rules of Court,
                 Having regard to the Application filed in the Registry of the Court
               on 2 July 1999, whereby the Republic of Croatia instituted pro-
               ceedings against the Federal Republic of Yugoslavia “for violations
               of the Convention on the Prevention and Punishment of the Crime
               of Genocide”,
                 Having regard to the Order dated 14 September 1999, whereby the
               Court fixed 14 March 2000 and 14 September 2000 respectively as
               the time-limits for the filing of the Memorial of the Republic of Croatia

               4

55        APPLICATION OF GENOCIDE CONVENTION (ORDER 20 I 09)


and the Counter-Memorial of the Federal Republic of Yugoslavia,
   Having regard to the Order dated 10 March 2000, whereby the
President of the Court, at the request of Croatia, extended until
14 September 2000 and 14 September 2001 respectively the time-
limits for the filing of the Memorial and the Counter-Memorial,
and to the Order dated 27 June 2000, whereby the Court, at the
request of Croatia, extended those time-limits until 14 March 2001
and 16 September 2002 respectively,

  Having regard to the Memorial of the Republic of Croatia, filed
within the time-limit as extended,
   Having regard to the preliminary objections to the jurisdiction
of the Court and the admissibility of the Application which were
submitted by the Federal Republic of Yugoslavia within the time-
limit fixed for the filing of the Counter-Memorial, as extended ;
   Whereas the Court, in its Judgment dated 18 November 2008,
found inter alia that, subject to its findings in respect of the second
preliminary objection submitted by the Respondent, it has jurisdic-
tion, on the basis of Article IX of the Convention on the Prevention
and Punishment of the Crime of Genocide, to entertain the Appli-
cation of the Republic of Croatia ;
   Whereas, at a meeting held by the President of the Court with the
representatives of the Parties on 12 January 2009, Mr. Saša Obra-
dović, Co-Agent of Serbia, referring in particular to the total time-
limit of eighteen months which Croatia had had available to pre-
pare its Memorial, requested an equal time-limit of eighteen months
for the preparation of the Counter-Memorial of his Government ; and
whereas H.E. Ms Andreja Metelko-Zgombić, Co-Agent of Croatia,
declared that, taking account, inter alia, of the long period of time
from which Serbia had benefited in order to examine the Memo-
rial of Croatia, her Government was of the opinion that the time-
limit requested for the filing of the Counter-Memorial appeared
too long ;
    Taking into account the views of the Parties,

 Fixes 22 March 2010 as the time-limit for the filing of the Counter-
Memorial of the Republic of Serbia ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of January,
two thousand and nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to

5

56      APPLICATION OF GENOCIDE CONVENTION (ORDER 20 I 09)


the Government of the Republic of Croatia and the Government of the
Republic of Serbia, respectively.

                                     (Signed) Rosalyn HIGGINS,
                                                 President.
                                    (Signed) Philippe COUVREUR,
                                                  Registrar.




6

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071056-5

